

116 HR 8946 IH: Holistic Economic Aid for Low-Income Neighborhood Growth Act of 2020
U.S. House of Representatives
2020-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8946IN THE HOUSE OF REPRESENTATIVESDecember 10, 2020Ms. Omar introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide emergency relief assistance under a modified Community Development Block Grant program for communities facing economic damage from civil and social crises, and for other purposes.1.Short titleThis Act may be cited as the Holistic Economic Aid for Low-Income Neighborhood Growth Act of 2020 or the HEALING Act of 2020.2.Sense of CongressIt is the sense of the Congress that—(1)funds made available under the Community Development Block Grant Program (CDBG) should be used principally for low- and moderate-income neighborhoods and can be used for community revitalization in areas affected by social and civil unrest during 2020;(2)CDBG funding must target historically disinvested communities of color that have suffered from long-standing systemic issues of racial injustice and economic inequality;(3)minority-serving institutions should be prioritized in receiving and administering economic development grants for their communities;(4)economic activities carried out using CDBG funds should be refocused on the implementation of direct anti-poverty programming with evidence of effectiveness, such as food security initiatives and basic income pilots, acquisition and rehabilitation of affordable housing, improvement to public facilities, including health centers, provision of public services, restoration of natural areas and other conservation efforts, and construction of clean energy infrastructure;(5)minority-owned businesses should be prioritized in receiving business development grants to renovate their properties and create financial opportunities for their communities; and(6)CDBG business activities should be refocused on assisting private, for-profit businesses that pursue job creation and retention efforts through the employment of low- and moderate-income persons, adopt environmentally sustainable practices to offer affordable goods and services to low- and moderate-income neighborhoods, and provide economic and technical assistance to other businesses based in low- and moderate-income areas.3.Funding(a)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Housing and Urban Development $11,000,000,000 for fiscal year 2021 for providing assistance under this Act.(b)Non-Business community development fundingOf any amounts made available pursuant to subsection (a), 77 percent shall be available for assistance under section 4 for community revitalization and economic development activities.(c)Civil unrest business development fundingOf any amounts made available pursuant to subsection (a), 23 percent shall be available for assistance under section 5 for business recovery and renovation activities.(d)Administrative fundingOf any amounts available pursuant to subsection (a), the Secretary of Housing and Urban Development may use not more than 1 percent for costs of administering the program under this Act.(e)Termination of fundsUpon the expiration of the 2-year period beginning upon the date of the enactment of this Act, any programming and rulemaking associated with the program shall expire.4.Non-business grants for community revitalization and economic development(a)Grant authorityThe Secretary shall use amounts made available to carry out this section to make grants to States, units of general local government, Indian Tribes, insular areas, and eligible institutions serving or owned by minorities for use to carry out eligible non-business activities under subsection (e) in low- and moderate-income areas.(b)Reservation of fundingOf any amounts made available to carry out this section, the Secretary shall reserve for grants under this section—(1)76 percent for allocation in accordance with subsection (c)(1);(2)18 percent for allocation for minority-owned and minority-serving entities in accordance with subsection (c)(2); and(3)6 percent for allocation for Indian Tribes and insular areas in accordance with subsection (c)(3).(c)Allocations(1)Entitlement communities and nonentitlement areasOf the amount allocated under subsection (b)(1)—(A)70 percent shall be allocated for entitlement communities in accordance with the formula under section 106(b) of the Housing and Community Development Act of 1974 (42 U.S.C. 5306(b)); and(B)30 percent shall be allocated to States, for use in nonentitlement areas, in accordance with the formula under section 106(d)(1) of the Housing and Community Development Act of 1974 (42 U.S.C. 5306(d)(1)).(2)Competitive awards to minority-owned entities(A)In generalThe Secretary of Housing and Urban Development shall allocate the amount allocated under subsection (b)(3) directly and on a competitive basis for grants to eligible minority-owned entities and minority-serving entities.(B)CompetitionAllocation for non-business grants under this paragraph shall be made pursuant to a competition for such grants, as the Secretary shall provide, that—(i)takes into account the need for grant assistance for the area in which, and for the activities for which the grant amounts will be used; and(ii)provides grant amount only to applicants who will carry out activities assisted with such grant amounts only in low- and moderate-income areas.(C)CDBG special purpose grantsOf the amount allocated under subsection (b)(2), not less than 33 percent shall be allocated for grants under this section for minority-serving entities.(D)Voucher programThe Secretary shall take such actions as may be necessary to ensure that grants under this paragraph are accessible to newer and smaller minority-owned entities and ensure that technical assistance is prioritized and provided to organizations with little or no grant-writing capacity.(3)Competitive awards to Indian tribes and insular areas(A)In generalThe Secretary of Housing and Urban Development shall allocate for grants to Indian Tribes and insular areas on a competitive basis the amount allocated under subsection (b)(4).(B)RequirementsIn making allocations under this paragraph, the Secretary shall, to the greatest extent practicable, ensure that each Indian Tribe and each insular area that satisfies low- to moderate-income requirements and unmet need criteria, as determined by the Secretary, receives such an allocation.(d)CoordinationThe Secretary shall monitor the reporting requirements and disclosures of allocated expenditures as set forth in section 6(e), to coordinate with grantees and subgrantees to ensure there are no overpayments or duplication of benefits.(e)Eligible non-Business activities(1)Primary objectivesAmounts from a grant under this section may be used by a grantee or subgrantee only for activities specified under paragraph (2) that—(A)principally benefit households having incomes that do not exceed 50 percent of the median income of the area in which such households reside;(B)aid in the prevention or elimination of slums or blight primarily for severely economically distressed communities (as such term is defined in section 610 of the National and Community Service Act of 199 (42 U.S.C. 12645d)), and historically disinvested communities, including high-poverty areas (as such term is defined in section 681.260 of title 20, Code of Federal Regulations) and persistent poverty counties (as such term is defined in the Department of Agriculture notice entitled Implementation of Certain Provisions of Consolidated Appropriations Act, 2020 Specific to Persistent Poverty Counties [Docket No. RBS–20–BUSINESS–0033], published in the Federal Register on August 21, 2020 (85 Fed. Reg. 51676)); or(C)reduce the isolation and inequality of income groups within communities and geographical areas and the promotion of an increase in the diversity and vitality of neighborhoods through the spatial deconcentration of housing opportunities for persons of lower income and the revitalization of deteriorating or deteriorated neighborhoods;(D)conserve and expand the housing stock in order to provide a decent home and a suitable living environment for all persons, but principally those of low and moderate income, and expand the number of community land trust, cooperative, municipal, and public housing units as a ratio of total housing stock;(E)expand and enhance the quantity and quality of community services, principally for persons of low and moderate income, that are evidenced-based and essential for sound community development and for the development of viable urban communities;(F)improve the rational utilization of land and other natural resources and the better arrangement of residential, commercial, industrial, recreational, and other needed activity centers, including parks, green spaces, and walking trails;(G)conserve scarce energy resources, improve energy efficiency, or provide alternative and renewable energy sources, especially for environmental justice communities that have harmful environmental quality issues;(H)restore and preserve properties of special value for historic, architectural, or esthetic reasons;(I)alleviate the physical and economic distress through the stimulation of private investment and community revitalization in areas with population outmigration or a stagnating or declining tax base;(J)meet an urgent need by addressing economic conditions that pose a serious and immediate threat to the health and safety of residents; or(K)prevent, prepare for, or respond to coronavirus, based on public health needs, risk of transmission of coronavirus, number of coronavirus cases compared to the national average, and economic and housing market disruptions, and other factors.(2)ActivitiesActivities specified under this subsection are as follows:(A)CDBG activitiesExcept as provided in paragraph (3)(C) of this subsection, any activity that is eligible for assistance under section 105(a) of the Housing and Community Development Act of 1974 (42 U.S.C. 5305(a)). (B)CDBG special purpose grants activitiesAny activity that is eligible for assistance under section 107 of such Act (42 U.S.C. 5307).(C)Cash relief for affected householdsDirect income payments by States or units of general local government to households having incomes that do not exceed 200 percent of the Federal poverty level, provided that such payments otherwise comply with subsection (a) of this section.(D)Historical archivingActivities to conserve art, construct monuments, and preserve memorials of contemporary civil rights struggles, such as the George Floyd Memorial in Minneapolis, Minnesota.(E)Technical assistanceTechnical assistance and outreach activities by grantees to expand and diversify subgrantees funded with amounts provided under this section.(F)Innovative activities by minority-owned activitiesAny activity that—(i)is proposed by a grantee and approved by the Secretary; and(ii)complies with subsection (a) of this section.(3)ProhibitionsAmounts from a grant under this section may not be used to provide assistance for—(A)any law enforcement agency or to support or assist any law enforcement activities;(B)any discriminatory conduct or programming, as prohibited by section 109(a) of the Housing and Community Development Act of 1974 (42 U.S.C. 5309(a));(C)any business support activity described in section 105(a)(17) of such Act (42 U.S.C. 5305(a)(17)) or any other activity for business development or business support; or(D)any ineligible activity described in section 570.207 of the Secretary’s regulations (24 C.F.R. 570.207), but not including income payments authorized by paragraph (2)(C) of this subsection.5.Civil unrest business recovery grants for financial recovery and business development(a)Grant authorityThe Secretary, in consultation with the Secretary of the Treasury and the Administrator of the Small Business Administration, shall carry out a Civil Unrest Business Recovery Program under this section to make grants to States, units of general local government, Indian Tribes and insular areas to provide assistance to eligible for-profit entities through local civil unrest business recovery funds established for the delivery of business recovery grants that primarily serve to compensate damages from social and civil unrest during 2020 and also support business-led economic development.(b)Reservation of fundingOf any amounts made available to carry out this section, the Secretary shall reserve—(1)80 percent for allocation in accordance with subsection (c)(1);(2)12 percent for allocation for States in accordance with subsection (b)(2); and(3)8 percent for allocation for Indian Tribes and insular areas in accordance with subsection (c)(3).(c)Allocations(1)Formula for states and units of general local governmentOf amount allocated under subsection (b)(1)—(A)70 percent shall be allocated for entitlement communities in accordance with the formula under section 106(b) of the Housing and Community Development Act of 1974 (42 U.S.C. 5306(b)); and(B)30 percent shall be allocated for States, for use in nonentitlement areas, in accordance with the formula under section 106(d)(1) of the Housing and Community Development Act of 1974 (42 U.S.C. 5306(d)(1)).(2)Rural bonus formula for StatesThe Secretary shall allocate the amount allocated under subsection (b)(2) to States, for use in nonentitlement areas having low-income or minority populations, in accordance with the formula under section 106(d)(1) of the Housing and Community Development Act of 1974 (42 U.S.C. 5306(d)(1)).(3)Competitive awards to Indian tribes and insular areas(A)In generalThe Secretary of Housing and Urban Development shall allocate to Indian Tribes and insular areas on a competitive basis the amount allocated under subsection (b)(3).(B)RequirementsIn making allocations under subsection (b)(3), the Secretary of Housing and Urban Development shall, to the greatest extent practicable, ensure that each Indian Tribe and each insular area that satisfies low- to moderate-income requirements and unmet need criteria, as determined by the Secretary, receives such an allocation.(d)State allocations for nonentitlement areas(1)Equitable allocationTo the greatest extent practicable, a State shall allocate amounts allocated under subsection (c)(1)(B) for use in nonentitlement areas of the State on an equitable basis.(2)Distribution of amounts(A)DiscretionNot later than 14 days after the date on which a State receives amounts for use in an nonentitlement area pursuant to subsection (c)(1)(B), the State shall—(i)distribute the amounts, or a portion thereof, to units of general local government or entities designated thereby, that have established or will establish civil unrest business recovery funds, for use under subsection (e)(1); and(ii)elect to reserve the amounts, or a portion thereof, for use by the State under subsection (e) for the benefit of eligible entities located in the nonentitlement area.(B)Sense of congressIt is the sense of Congress that, in distributing the amounts pursuant to subparagraph (A) for nonentitlement areas in which a civil unrest business recovery fund has been established, a State should, as quickly as practicable, distribute amounts for use by such fund.(e)Use of allocated amountsA State, unit of general local government, entity designated by a unit of general local government, Indian Tribe, or insular area that receives an allocation under subsection (c), whether directly or indirectly, may use amounts from the allocation only—(1)to provide funding to a civil unrest business recovery fund established in accordance with subsection (f);(2)to provide funding to support organizations that provide technical assistance to eligible entities;(3)to cover administrative costs incurred by the State, unit of general local government, Indian Tribe, or insular area (or entity designated by the State, unit, tribe, or area), in establishing and administering a civil unrest business recovery fund, except that not more than 2 percent of the allocation under subsection (c) for the State, unit, tribe, or area may be used for the purpose under this paragraph; or(4)to carry out technical assistance and outreach activities to expand and diversify subgrantees funded with amounts provided under this section.(f)Civil unrest business recovery fundFor purposes of this section, a civil unrest business recovery fund shall be a fund—(1)that is established by a State, a unit of general local government, an Indian Tribe, an insular area, or an entity designated by a State, unit of general local government, Indian Tribe, or an insular area;(2)the proceeds of which are used only to make business recovery grants under subsection (g) to eligible entities operating within the area served by the fund in accordance with the needs of eligible entities and capacity of the program; and(3)provides resources and services relating to such business recovery grants for eligible entities in the 10 most commonly spoken languages in the area in which the fund operates.(g)Business recovery grants(1)In generalAmounts from business recovery grant under this section may be used only—(A)for business economic development activities that are eligible for assistance under section 105(a)(17) of the Housing and Community Development Act of 1974 (42 U.S.C. 5305(a)(17)) or to repair, rehabilitate, or replace property, real or personal, of the eligible entity receiving the grant that was damaged, destroyed, or stolen during the covered period as a result of social and civil unrest during 2020; or(B)only if the need for assistance for activities described in subparagraph (A) in the area served by the civil unrest business recovery fund has been met, for activities described in paragraph (4).The Secretary may issue guidance to ensure that the need for assistance for activities described in subparagraph (A) is met before amounts may be used as provided in paragraph (4). (2)Low-income areas and HUBZonesNotwithstanding any other provision in this Act, the Secretary, in consultation with the Administrator of the Small Business Administration, shall treat as qualifying for purposes of paragraph (1) as areas of affected social and civil unrest during 2020 and shall give priority in allocations under subsection (b) to—(A)low-income communities;(B)HUBZones; and(C)any other area designated by the Small Business Administration for a disaster loan relating to social and civil unrest during 2020.(3)Grant amountThe amount of a business recovery grant may not exceed the lesser of $1,000,000 or 100 percent of the amount required to repair, rehabilitate, or replace property, real or personal, including related labor cost offsets and related debt obligations incurred as a result of social or civil unrest during 2020, of the eligible entity that—(A)was damaged, destroyed, or stolen during the covered period as a result of the social and civil unrest during 2020; and(B)is not fully compensated for by—(i)insurance;(ii)private donation or loan;(iii)a loan or grant from a State, general local government, Indian Tribe, or an insular area;(iv)a disaster loan from the Small Business Administration; or(v)any other means.(4)Secondary business development usesOnly to the extent provided in paragraph (1)(B), a business recovery grant may be used by a grantee or subgrantee, at the discretion of the grantee or subgrantee, for business development and economic support activities allowed under section 105(a)(17) of the Housing and Community Development Act of 1974 (42 U.S.C. 5305(a)(17)), if such assistance is appropriate to carry out an economic development project (that shall minimize, to the extent practicable, displacement of existing businesses and jobs in neighborhoods) that—(A)creates or retains jobs for low- and moderate-income persons;(B)prevents or eliminates slums and blight;(C)meet urgent needs;(D)creates or retains businesses owned by community residents;(E)assists businesses that provide goods or services needed by, and affordable to, low- and moderate-income residents; or(F)provides technical assistance to promote any of the activities under subparagraphs (A) through (E).(5)Treatment of duplication of benefitsThe Secretary shall require that in any case in which amounts from a business recovery grant will be used for real property renovation, the eligible entity involved shall provide documentation to demonstrate unmet need and damages as a result of social and civil unrest during 2020 to the satisfaction of the Secretary, using data available from the Federal Government or other publicly available sources, including State property damage claims and estimates, private insurance policy claims and estimates, and other cost estimates from local agencies in residential and commercial areas.6.Deadlines and reporting(a)Competitive application deadlineNot later than 60 days after the date of the enactment of this Act, the Secretary shall establish and make publicly available an application form for the competitive grant process under section 4(c)(2).(b)HUD obligation deadlineNot later than 180 days after the date of the enactment of this Act, the Secretary shall begin disbursing amounts made available to carry out this Act to States, units of general local governments, Indian Tribes, and insular areas in accordance with the allocation formulas under sections 4(c) and 5(c).(c)Local business funds obligation deadlines(1)StatesOf the amounts that a State elects under section 5(d)(2)(A)(ii) to reserve for use by the State under this paragraph—(A)any amounts that the State provides to a civil unrest business recovery fund under section 5(e)(1) shall be obligated by the civil unrest business recovery fund for expenditure not later than 75 days after the date on which the State received the amounts from the Secretary; and(B)any amounts that the State chooses to provide to a support organization under section 5(e)(2), or to use to pay for administrative costs under section 5(e)(3), shall be obligated by the State for expenditure not later than 75 days after the date on which the State received the amounts from the Secretary.(2)Entitlement communitiesOf the amounts that an entitlement community receives from the Secretary under section 5(c)(1)(A)—(A)any amounts that the entitlement community provides to a civil unrest business recovery fund under section 5(e)(1) shall be obligated by the civil unrest business recovery fund for expenditure not later than 75 days after the date on which the entitlement community received the amounts; and(B)any amounts that the entitlement community chooses to provide to a support organization under section 5(e)(2), or to use to pay for administrative costs under section 5(e)(3), shall be obligated by the entitlement community for expenditure not later than 75 days after the date on which the entitlement community received the amounts.(3)Nonentitlement communitiesOf the amounts that a unit of general local government, or an entity designated thereby, located in a nonentitlement area receives from a State under section 5(d)(2)(A)(i)—(A)any amounts that the unit of general local government entity provides to a civil unrest business recovery fund under section 5(e)(1) shall be obligated by the civil unrest business recovery fund for expenditure not later than 60 days after the date on which the unit of general local government or entity received the amounts; and(B)any amounts that the unit of general local government or entity community chooses to provide to a support organization under section 5(e)(2), or to use to pay for administrative costs under section 5(e)(3), shall be obligated by the unit of general local government or entity for expenditure not later than 60 days after the date on which the unit of general local government or entity received the amounts.(4)Recovery of unobligated fundsIf a State, entitlement community, other unit of general local government, entity designated by a unit of general local government, or civil unrest business recovery fund fails to obligate amounts by the applicable deadline under paragraph (1), (2), or (3), the Secretary shall recover the portion of such amounts that remain unobligated as of such deadline.(5)CollaborationIt is the sense of the Congress that—(A)an entitlement community that receives amount allocated under section 5(c)(1) should collaborate with the applicable local entity responsible for economic development and small business development in establishing and administering a civil unrest business recovery fund; and(B)States, units of general local government (including units of general local government located within and outside of nonentitlement areas), Indian Tribes, and insular areas that receive amounts under section 5(c)(2) and are located in the same region should collaborate in establishing and administering civil unrest business recovery funds.(d)Information gatheringWhen providing assistance to an eligible entity with amounts received from an allocation made under section 4 or 5, the entity providing the assistance shall—(1)inquire—(A)in the case of an eligible entity that is a business entity or a nonprofit organization, whether the entity is a minority-owned entity or a women-owned entity; and(B)in the case of an eligible entity who is an individual, whether the individual is a minority or a woman;(2)collect, in the case of an eligible entity that is a business entity or a nonprofit organization, demographic information, including race and ethnicity, gender, disability status, housing status, family composition, and income level, regarding the households being served by economic development activities and other activities funded with amounts made available pursuant to this Act; and(3)maintain a record of the responses to each inquiry conducted under paragraph (1), which the entity shall promptly submit to the applicable State, unit of general local government, Indian Tribe, or insular area.(e)Reporting(1)In generalNot later than 30 days after the date on which a State, unit of general local government, Indian Tribe, or insular area initially receives an allocation made under section 4 or 5, and not later than 14 days after the date on which that State, unit of general local government, Indian Tribe, or insular area completes the full expenditure of amounts from such allocation, such State, unit of general local government, Indian Tribe, or insular area shall submit to the Secretary a report that includes information setting forth—(A)the number of recipients of assistance made available from the allocation, disaggregated by race and ethnicity, gender, and income and assets;(B)the total amount, and type, of assistance made available from the allocation;(C)to the extent applicable, with respect to each recipient described in subparagraph (A), information regarding the industry of the recipient, the amount of assistance received by the recipient, the annual sales of the recipient, and the number of employees of the recipient;(D)to the extent available from the information collected under subsection (d), demographic information of the households receiving direct anti-poverty programming, such as cash assistance, disaggregated by race and ethnicity, gender, disability status, housing status, family composition, and income level as a percentage of the Federal poverty level;(E)the zip code of each recipient described in subparagraph (A); and(F)any other information that the Secretary, in the sole discretion of the Secretary, determines to be necessary to carry out this Act.(2)Public availabilityAs soon as is practicable after receiving each report submitted under paragraph (1), the Secretary shall make the information contained in the report, including all of the information described in subparagraph (A) through (F) of such paragraph, publicly available.(f)Final reportNot later than September 30, 2022, the Secretary shall submit to the Congress a report analyzing and assessing the program carried out under this Act, which shall identify any advantages and disadvantages of the program, include comments and assessments from localities and communities assisted, and include any recommendations for legislative changes to improve more equitable outcomes under the program, such as additional technical assistance, planning requirements, and administrative support.(g)EvaluationOf amounts available under section 3(d), the Secretary may use such amounts as may be necessary to evaluate the effectiveness of activities funded through grants under section 4, using a methodology that—(1)includes a random assignment whenever feasible, or other research methods that allow for the strongest possible casual inferences when random assignment is not feasible; and(2)generates evidence on impact of specific projects, or groups with identical (or nearly identical) service components and protocols.(h)Rules and guidanceThe Secretary, in consultation with the Secretary of the Treasury and the Administrator of the Small Business Administration, shall issue any rules and guidance that are necessary to carry out this Act, including by establishing appropriate compliance and reporting requirements, in addition to the reporting requirements under subsection (e).7.DefinitionsIn this section:(1)Covered periodThe term covered period means the period beginning on May 1, 2020, and ending at the end of December 31, 2020. (2)Eligible entityThe term eligible entity means—(A)a privately held business entity that—(i)employs not more than 50 full-time or full-time equivalent employees; and(ii)(I)is physically based and located in, or provides services to, a low-income community or a HUBZone; or(II)has incurred damage to real or personal property of the business entity during a covered period as a result of social and civil unrest; and(iii)has average annual receipts (as determined in accordance with section 121.104 of title 13, Code of Federal Regulations, or any successor regulation) of not more than $2,000,000;(B)an individual who operates under a sole proprietorship, an individual who operates as an independent contractor, or any eligible self-employed individual, if such an individual has incurred damage to real or personal property of their business concern during a covered period as a result of social and civil unrest;(C)a community- or worker-owned cooperative that—(i)meets the requirements of an eligible cooperative under section 105 of the National Consumer Cooperative Bank Act (12 U.S.C. 3015);(ii)employs not more than 250 full-time or full-time equivalent employees; and(iii)is based in, or provides services to, a low-income community;(D)an eligible nonprofit organization that—(i)employs not more than 250 full-time or full-time equivalent employees;(ii)has $10,000,000 or less in assets; and(iii)is based in, or provides services to, a low-income community; or(E)any non-profit entity that is a minority-owned or minority-serving entity.(3)Eligible self-employed individualThe term eligible self-employed individual has the meaning given such term in section 7002(b) of the Families First Coronavirus Response Act (Public Law 116–127).(4)Entitlement communityThe term entitlement community means a metropolitan city or urban county, as such terms are defined in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302).(5)Environmental justice communityThe term environmental justice community means a community with significant representation of communities of color, low-income communities, or Tribal and indigenous communities, that experiences, or is at risk of experiencing, higher or more adverse human health or environmental effects, identified through the Environmental Justice Screen of the Environmental Protection Agency or an equivalent mapping and screening tool.(6)Federal poverty levelThe term Federal poverty level has the meaning given the term poverty line in section 673 of the Omnibus Budget Reconciliation Act of 1981 (42 U.S.C. 9902).(7)Full-time equivalent employees(A)In generalThe term full-time equivalent employees means a number of employees equal to the number determined by dividing—(i)the total number of hours of service for which wages were paid by the employer to employees during the taxable year; by(ii)2080.(B)RoundingThe number determined under subparagraph (A) shall be rounded to the next lowest whole number if not otherwise a whole number.(C)Excess hours not countedIf an employee works in excess of 2,080 hours of service during any taxable year, such excess shall not be taken into account under subparagraph (A).(D)Hours of serviceThe Secretary of Housing and Urban Development, in consultation with the Secretary of Labor, shall prescribe such regulations, rules, and guidance as may be necessary to determine the hours of service of an employee for purposes of this paragraph, including rules for the application of this paragraph to employees who are not compensated on an hourly basis.(8)High-poverty areaThe term high-poverty area means any census tract having a poverty rate of 20 percent or higher, as measured by recent 5-year data series available from the American Community Survey, as of the date of the enactment of this Act.(9)HUBZoneThe term HUBZone has the meaning given the term historically underutilized business zone in section 31 of the Small Business Act (15 U.S.C. 657a).(10)Indian tribeThe term Indian Tribe has the meaning given such term in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302).(11)Insular areaThe term insular area has the meaning given such term in section 5204 of the Omnibus Insular Areas Act of 1992 (42 U.S.C. 5204).(12)Low-income communityThe term low-income community has the meaning given such term in section 45D(e) of the Internal Revenue Code of 1986 (26 U.S.C. 45D(e)).(13)MinorityThe term minority has the meaning given such term in section 1204(c)(3) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1811 note).(14)Minority-owned entityThe term minority-owned entity means an entity—(A)more than 50 percent of the ownership or control of which is held by not less than 1 minority; and(B)more than 50 percent of the net profit or loss of which accrues to not less than 1 minority.(15)Minority-serving entityThe term minority-serving entity means an institution of higher education whose minority student enrollment is at least 50 percent. Such term includes Asian American and Native American Pacific Islander-serving institutions, as such term is defined in section 371(c) of the Higher Education Act of 1965 (20 U.S.C. 1067q(c)).(16)Nonentitlement area; state; unit of general local governmentThe terms nonentitlement area, State, and unit of general local government have the meanings given such terms in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302).(17)Nonprofit organizationThe term nonprofit organization means an organization that—(A)is exempt from taxation pursuant to section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)): and(B)is—(i)a community development organization or a community development corporation;(ii)a community development financial institution;(iii)a community housing organization;(iv)a church or religious organization;(v)a public charitable organization; or(vi)a private foundation.(18)Persistent poverty countyThe term persistent poverty county means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the most recent decennial censuses and the most recent Small Area Income and Poverty Estimates of the Bureau of the Census, as of the date of the enactment of this Act.(19)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.(20)Women-owned entityThe term women-owned entity means an entity—(A)more than 50 percent of the ownership or control of which is held by not less than 1 woman; and(B)more than 50 percent of the net profit or loss of which accrues to not less than 1 woman.